Judgment, Supreme Court, New York County (Jay Gold, J.), rendered March 31, 1995, convicting defendant, after a nonjury trial, of two counts of robbery in the second degree, and sentencing her, as a second felony offender, to concurrent terms of 3 to 6 years, unanimously affirmed.
The court’s verdict was based on legally sufficient evidence and was not against the weight of the evidence. There was ample evidence that defendant used physical force to prevent or overcome resistance to the retention of the property immediately after the taking (Penal Law § 160.00 [1]), and that defendant’s actions were a sufficiently direct cause of the complainant’s physical injury (see, People v Kibbe, 35 NY2d 407, 413). Defendant’s argument concerning the effect of her acquittal on the charge of assault in the third degree is unpreserved and we decline to review it in the interest of justice. Were we to do so, we would find it to be without merit. We see no reason to disturb the court’s credibility determinations, which are supported by the record (People v Siu Wah Tse, 91 AD2d 350, lv denied 59 NY2d 679).
The claim that the court erred in directing the recall of the complainant and posing questions to that witness was rejected by this Court in deciding the codefendant’s appeal (People v Kovzelove, 242 AD2d 477) and we adhere to our prior ruling. Concur—Milonas, J. P., Rosenberger, Williams and Mazzarelli, JJ.